                                                                             cc: FISCAL
                                                                             JS-6

1
2
3
4
5
6
7
8
9
10
11
12                             UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                    WESTERN DIVISION
15   UNITED STATES OF AMERICA,                     No. 2:18-CV-08510-PA (JEMx)
16               Plaintiff,                        CONSENT JUDGMENT OF
17                                                 FORFEITURE BETWEEN PLAINTIFF
                        v.
                                                   UNITED STATES OF AMERICA AND
18   $26,660.00 IN U.S. CURRENCY                   CLAIMANT MICHAEL DIXON
19
                 Defendants.
20
21
22
23         Pursuant to the stipulation and request of Plaintiff United States of America and
24   Claimant Michael Dixon (“Dixon”), the Court hereby enters this Consent Judgment of
25   Forfeiture containing the terms set forth below:
26         On or about October 3, 2018, Plaintiff United States of America (“the
27   government,” “the United States of America” or “plaintiff”) filed a Verified Complaint
28   For Forfeiture alleging that defendants $26,660.00 in U.S. Currency (the “defendant
1    currency”) is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).
2          Dixon filed an administrative claim to the defendant currency with the Drug
3    Enforcement Administration on or about July 10, 2018 but did not file an answer to the
4    Verified Complaint for Forfeiture before the December 7, 2018 answer deadline.
5    However, before and after the answer deadline, the plaintiff and Dixon exchanged
6    several e-mail and telephone calls concerning seizure of the defendant currency and
7    various settlement options.
8          Other than Dixon, no other person or entity has asserted a claim to the defendant
9    currency.
10         No other parties have appeared in this case and the time for filing claims and
11   answers has expired.
12         The United States of America and Claimant Dixon have now agreed to settle this
13   action relative to the disputes between them with respect to the Dixon-claimed defendant
14   currency and to avoid further litigation by entering into this Consent Judgment of
15   Forfeiture.
16         The Court, having been duly advised of and having considered the matter, and
17   based on the mutual consent of the United States of America and Claimant Dixon,
18         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
19         1.      As between the United States of America and Claimant Dixon with respect
20   to the defendant currency, this Court has jurisdiction over the subject matter of this
21   action and the parties to this Consent Judgment of Forfeiture.
22         2.      As between the United States of America and Claimant Dixon with respect
23   to the defendant currency, the Complaint for Forfeiture states a claim for relief pursuant
24   to 18 U.S.C. § 981(a)(1)(A) & (C) and 21 U.S.C. § 881(a)(6).
25         3.      Notice of this action has been given as required by law. No appearances
26   have been made in the litigation with respect to the defendant currency. The Court
27   deems that all other potential claimants admit the allegations of the Complaint for
28   Forfeiture to be true with respect to the defendant currency.
                                                  2
1          4.     The sum of $2,600.00 only (without interest) shall be returned to Claimant
2    Dixon. The remainder of the defendant currency (i.e., $24,060.00), plus the interest
3    earned by the United States of America on the defendant currency shall be condemned
4    and forfeited to the United States of America, which shall dispose of those funds in
5    accordance with law.
6          5.     The funds to be returned to Claimant Dixon pursuant to paragraph 4 above
7    shall be paid to Claimant Dixon by electronic transfer. Claimant Dixon shall provide all
8    information and complete all documents requested by the United States of America in
9    order for the United States of America to complete the transfer including, without
10   limitation, providing Claimant Dixon’s social security and taxpayer identification
11   numbers (if any), the identity of the bank, the bank’s address and the account name,
12   account number, account type and wire transfer routing number for the account to which
13   the transfer of funds is to be made.
14         6.     Claimant Dixon, on behalf of himself and Corleone Family Entertainment,
15   hereby waives, relinquishes and abandons any right to contest the forfeiture of the
16   defendant $26,660.00 in U.S. Currency and releases the United States of America, its
17   agencies, agents, officers, employees and representatives, including, without limitation,
18   all agents, officers, employees and representatives of the Drug Enforcement
19   Administration or the Department of Justice and their respective agencies, as well as all
20   agents, officers, employees and representatives of any state or local governmental or law
21   enforcement agency involved in the investigation or prosecution of this matter, from any
22   and all claims (including, without limitation any petitions for remission, which Dixon
23   hereby withdraws), actions or liabilities arising out of or related to this action, including,
24   without limitation, any claim for attorney fees, costs and interest, which may be asserted
25   by or on behalf of Claimant Dixon with respect to the defendant currency whether
26   pursuant to 28 U.S.C. § 2465 or otherwise.
27         7.     As between the United States of America and Claimant Dixon with respect
28   to the defendant currency, (i) the Court finds that there was reasonable cause for the
                                                   3
1    seizure of the defendant currency and institution of these proceedings; and (ii) this
2    judgment shall be construed as a certificate of reasonable cause pursuant to 28 U.S.C.
3    § 2465.
4          8.     As between the United States of America and Claimant Dixon with regard
5    to the defendant currency, the Court further finds that Claimant Dixon did not
6    substantially prevail in this action, and the parties hereto shall bear their own attorney
7    fees and costs.
8          9.     The United States of America and Claimant Dixon consent to this judgment
9    and waive any right to appeal this judgment.
10
11    Dated: ____________
             February 06, 2019
                                                HONORABLE PERCY ANDERSON
12                                              UNITED STATES DISTRICT JUDGE
13
14
     Presented by:
15
     NICOLA T. HANNA
16   United States Attorney
     LAWRENCE S. MIDDLETON
17   Assistant United States Attorney
     Chief, Criminal Division
18   STEVEN R. WELK
     Assistant United States Attorney
19   Chief, Asset Forfeiture Section
20                /s/
     BRENT A. WHITTLESEY
21   Assistant United States Attorney
22   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
23
24
25
26
27
28
                                                   4
